          Case 1:19-cr-00057-LO UNITED
                                 Document 109 DISTRICT
                                       STATES Filed 09/12/19
                                                        COURTPage 1 of 1 PageID# 596
                                EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION


  UNITED STATES                                  JUDGE: MICHA^ S. NACHMANOFF
                                                 CASE NO.:
                                                 HEARING: O Wv
                                                 DATE:
                                                 TIME:       \\n
                                                 REPORTER: FTR GOLD SYSTEM
        DANT(S)                                  CLERK: CHRISTINA MARQUEZ

  COUNSEL FOR UNITED STATES:
  COUNSEL FOR DEFENDANT:
                                        ---v]M)OO
                                               ^
                                                  \                iQ JLAA
  INTERPRETER:                             LANGUAGE:                        \
                                          r nrv 'rr\ a nnr? An/ \ \i/ a o n a\\
          APPEARED{ )THROUGH COUNSEL{ )FAILED   TO APPEAR( )WARRANT TO BE ISSUED

 ( )RULE 5 ADVISEMENT                           ( )DEFT. ADMITS( )DENIES VIOLATION
 { )COURT TO APPOINT COUNSEL                    ( )COURT FINDS DEFT. IN VIOLATION
 { )DEFT.TO RETAIN COUNSEL                      ( )DEFT CONTINUED ON PROBATION
 ( )CONTACT PREVIOUS COUNSEL & REAPPOINT
 ( )PRELIMINARY EXAMINATION WAIVED
 ( )COURT FINDS PROBABLE CAUSE
 ( )^VT NOT SEEKING DETENTION
 J><mS.REQUESTS DETENTIONi><«jMNTED( )DENIED
^ >DEFT PLACED ON PR BOND WITft CONDITIONS      ( )DEFT CONTINUED ON BOND
 ^>^FTJXJIEMANDED
  CONDITIONS OF RELEASE:
 ($     )UNSECURED($        )SECURED( )PTS( ) PARTY( )TRAVEL RESTRICTED
 ( )APPROVED RESIDENCE( )SATT( )PAY COSTS( )ELECTRONIC MONITORING
 ( )MENTAL HEALTH TEST/TREAT( )ROL( )NOT DRIVE( )FIREARM( )PASSPORT
 ( )AVOID CONTACT( )ALCOHOL & DRUG USE( )EMPLOYMENT

  MINUTES:


^^><:J^VT ADDUCED EVIDENCE & RESTS( )EXHIBITS:
  ( )DEFT ADDUCED EVIDENCE & RESTS( )EXHIBITS:,

                     irY-\\-TKn/^
       C?Tr>v-^ u \ ^ -p I 0                                       \ rKd\c!TY\(,iuCT~
                       lOlJLJL^ -G-y-                                        pA
                                                                             ([ pftfSUv-^OA —
  { )GOVr.(   )DEFT.( )JOINT MOTION TO CONTINUE! )GRAN TED( )DENIED

  NEXT APPEARANCE:
                                                                   AT              AM OR PM ^
  i )DH( )PH( )STATUS! )TRIAL! )JURY! )PLEA! )SENT! )PBV! )SRV! )VCR! )R5
  ! )ARRAIGN! ) IDENTITY! )OTHER JUDGE,

  ! )MA ri ER CONTINUED FOR FURTHER PROCEEDINGS BEFORE TI IE GRAND JURY

  ! )RIILEASE 0RDI:R GIVEN TO USMS
